NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
KAREN JOHNSON,
Petitioner,
V.
DEPARTMENT OF VETERANS AFFAIRS,
Resp0n,dent. _
2012-3026
Petition for review of an arbitrator’s decision in case
no. 090602-57266-1 by Alfred O. Haynes, Sr.
ON MOTION
ORDER
The Department of Veterans AEf`airs moves for a 45-
day extension of ti1:ne, until May 14, 2012, to file its
response brief Karen Johnson opposes
Upon consideration thereof,
IT ls ORDERED THAT:
The motion is granted

JOHNSON V. VA 2
FoR THE CoURT
HAR 29 2012 /S/ Jan H0rba1y
Date J an Horba1y
C1erk
cc: Richard R. Klein, Esq.
S
. . 5
-M@11SSa D@V111€‘, ESq- u.s.c0uni:i)lF'.EmPPEALsFon
T+lEFEnseALc1nculT
MAR 2 9 2012
JAN HORBALY
CLEF|K_